DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 16 November 2021, with respect to the rejection of claim 1 have been fully considered and are persuasive.  The rejection of claim 1 and its dependents has been withdrawn. 

Double Patenting
The terminal disclaimer dated 16 November 2021 is sufficient to overcome the double patenting rejection in the office action dated 17 August 2021.

Claim Rejections - 35 USC § 112
The amendment to claim 13 is sufficient to overcome the 112(b) rejection in the office action dated 17 August 2021.

Election/Restrictions
Claims 14-19 are directed to an invention non-elected without traverse in the reply filed on 22 July 2020. Claim 14 does not currently have all of the limitations of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over PERGANTIS (US 20160312656 A1) in view of DILLON (US 6484391 B1), further in view of PAN (CN 104626055 B) (Foreign Reference N on PTO-892 dated 17 August 2021).
As to claim 22, PERGANTIS teaches a method of installing a seal in a bore of a component, comprising: securing a base plate to the component (Figures 4 and 7 teach various components of the installation tool and component.  Figure 4 teaches a tool with a base (36) attached to the component (20).  Figure 7 teaches that the base plate (36) is connected via fasteners (98) to a component below.); arranging the seal onto a pusher (Figure 4 teaches the seal (22) on the pusher (not labeled).  Figure 8 teaches the pusher structure (42).  ¶0047 teaches the pusher (42) receives the seal (22) on a notch (78).), wherein the securing step includes abutting a boss of the component with the base plate, the bore is arranged in the boss; clamping the base plate to the boss by securing bolts to the base plate (Figure 4 teaches the plate (36) is attached to the component (20) via bolts (not labeled).  Figure 6 teaches the bolts (98) secure the base (36) to the component boss (24).); arranging the seal onto a pusher (Figure 4 teaches the seal (22) on the pusher (not labeled).  Figure 8 teaches the pusher structure (42).  ¶0047 teaches the pusher (42) receives the seal (22) on a notch (78).); inserting the pusher into a hole in the base plate (Figure 9 teaches the pusher is mated with the base.); installing a hub onto the base plate and over the pusher (Figure 9 teaches the attachment of the hub (tool support (38)) with the base.  Figure 7 teaches the hub (38) is placed over the base (36).); and rotating a rod relative to the hub to advance the pusher and seat the seal in the bore. (¶0055 teaches the rotation of the handle (94) which is attached to the shaft (92) and the downward movement of the seal into the bore.)
PERGANTIS does not explicitly disclose slidably orienting the component in a support fixture.
However, DILLON (US 6484391 B1) teaches a method of pressing a bushing into a component (Figure 4, Item 25) that has a bore (26a).  The component is oriented on the worktable (10) (Col. 2, Lines 40-50 teach that the workpiece (25) is positioned on the mounting plates.  This positioning is interpreted as slidably orienting the component.) that has mounting plates (14) and vices (16a/16b). 
One of ordinary skill would have been motivated to apply the known orientation technique of DILLON to the claimed methods of PERGANTIS in order to use the engagement legs and vice components to secure the workpiece in place (DILLON Col. 2, Lines 48-52) and utilize the mobile worktable to reposition the workpiece into a working position. (Col. 1, Lines 53-55)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known orientation technique of DILLON to the claimed method of PERGANTIS because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).
PERGANTIS in view of DILLON does not explicitly disclose the securing step includes providing a window in the base plate that leaves the seal visible through the window subsequent to the inserting step.
However, PAN teaches a seal modification tool (Line 12) that has a window (Figures 7-8, Item 53) in the support (Figure 1, Item 5).  The support of PAN has a central aperture where the seal handling component (elastic sleeve (1)) passes during use, similar to the base plate of PERGANTIS.  Line 162 teaches the windows (53) 
One of ordinary skill in the art would have been motivated to combine the observation window of PAN to the base plate of PERGANTIS in order to easily observe the seal during operation of the tool. (PAN Line 162)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to combine the observation window of PAN to the base plate of PERGANTIS because it has been held to be prima facie obvious to combine prior art elements according to known methods in order to achieve predictable results.  See MPEP 2143 (I)(A).

Allowable Subject Matter
Claims 1-1 allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's best found prior art does not teach or obviate the limitations of .
Claim 1 requires a system that includes a seal pusher and a tool case that holds the component during the procedure due to an interaction of the component flange (on the component) and a shaped groove (on the tool case).  While the prior art has examples of seal pushers (See PERGANTIS (US 20160312656 A1), FOWLER (US 2860535), FOWLER ‘902 (US 3092902), and DUGAN (US 5709018)) and tool cases than could be used as a workbench (See HICKMAN (US 4256294), STEELE (US 2791251), WALLGREN (US 2139293), COLE (US 20170341217 A1), and DILLON (US 6484391)) none of the prior art suggested a combination that resulted in a seal pusher method . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726